DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “EYE TRACKING SYSTEM INCLUDING AN EYE TRACKER CAMERA AND A POSITIONING CAMERA”.
The abstract needs to be amended to change “A computer and an object is provided” to “A computer and an object are provided” to be grammatically correct.
Claim Objections
4.	Claims 1-24 are objected to because of the following informalities:  
	Claim 1 at line 1 needs to be changed from “the location” to “a location” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
	Claim 1 at lines 12-13 needs to be change from “the position of at least one of said at least one screen” to “a position of at least one of said at least one monitor” to correct lack of antecedent basis issues.  Compare claim 1 at line 9 includes “at least one monitor comprising a screen”.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
	Claim 1 at line 13 needs to be changed from “said at least one screen” to “said at least one monitor comprising a screen” or “said at least one monitor” to correct a lack of antecedent basis issue.  Compare claim 1 at line 9 includes “at least one monitor comprising a screen”.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
	Claim 1 at line 18 lacks antecedent basis for “the position of said at least one screen”.  This may be corrected by changing as suggested above claim 1 at lines 12-13 “the position of at least one of said at least one screen” to “a position of at least one of said at least one monitor” and then changing in claim 1 at line 18 “the position of said at least one screen” to “the position of said at least one monitor”.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
	Claim 1 at line 21 needs to be changed from “the intersection” to “an intersection” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
	Claim 1 at lines 21-22 needs to be changed from “the surface of the screen” to “a surface of the screen” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
Claim 1 at line 23 lacks antecedent basis for “said at least one screen position”.  This may be corrected by changing as suggested above claim 1 at lines 12-13 “the position of at least one of said at least one screen” to “a position of at least one of said at least one monitor” and then changing in claim 1 at line 23 “said at least one screen position” to “said position of said at least one monitor”.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
Claim 1 at line 25 needs to be changed from “the location of said gaze point on said at least one screen” to “a location of said gaze point on said at least one monitor” to correct lack of antecedent basis issues.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
Claim 1 at line 27 needs to be changed from “the same coordinate system” to “a same coordinate system” to correct lack of antecedent basis issues.  Appropriate correction is required.  This objection applies to claim 2-6 that depend upon claim 1.
Claim 2 at line 1 needs to be changed from “said at least one screen comprises at least two screens” to “said at least one monitor comprising a screen comprises at least two monitors each comprising a screen” to correct lack of antecedent basis issues.  Compare claim 1 at line 9 includes “at least one monitor comprising a screen”.  This amendment would provide proper antecedent basis for “said at least two screens” in claim 2 at line2.  Appropriate correction is required.   
Claim 4 at lines 3-4 lacks antecedent basis for the limitations “the position of said at least one monitor”.  This issue can be fixed as stated above by changing claim 1 at lines 12-13 from “the position of at least one of said at least one screen” to “a position of at least one of said at least one monitor” to correct lack of antecedent basis issues.  Appropriate correction is required.
Claim 7 at line 9 needs to be amended to remove the extra spaces between “3D” and “coordinate”.  Appropriate correction is required.  This objection applies to claim 8-10 that depend upon claim 7.
Claim 7 at line 17 needs to be changed from “the position of said at least one eye tracker camera” to “a position of said at least one eye tracker camera” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 8-10 that depend upon claim 7.
Claim 7 at lines 18-19 needs to be changed from “the position of one 3D coordinate system in the other 3D coordinate system” to “a position of one 3D coordinate system in another 3D coordinate system” to correct lack of antecedent basis issues.  Appropriate correction is required.  This objection applies to claim 8-10 that depend upon claim 7.
Claim 7 at line 21 needs to be changed from “the position of said at least one object” to “a position of said at least one object” to correct a lack of antecedent basis issue.   This amendment would provide proper antecedent basis for “the position of said at least one object” in claim 10 at line 4.  Appropriate correction is required.  This objection applies to claim 8-10 that depend upon claim 7. 
Claim 7 at line 24 needs to be changed from “the intersection” to “an intersection” to correct a lack of antecedent basis issue.   Appropriate correction is required.  This objection applies to claim 8-10 that depend upon claim 7. 
Claim 11 at line 1 needs to be changed from “the steps of” to “steps of” to correct a lack of antecedent basis issue.   Appropriate correction is required.  This objection applies to claim 12-24 that depend upon claim 11.
Claim 11 at line 1 needs to be changed from “the attention” to “attention” to correct a lack of antecedent basis issue.   Appropriate correction is required.  This change would provide proper antecedent basis for “the attention of said user” in claim 13 at line 1This objection applies to claim 12-24 that depend upon claim 11.
Claim 11 at line 4 needs to be changed from “the position of said calibration target” to “a position of said calibration target” to correct a lack of antecedent basis issue.   Appropriate correction is required.  This objection applies to claim 12-24 that depend upon claim 11.
Claim 21 at line 2 needs to be changed from “the projector” to “a projector” to correct a lack of antecedent basis issue.   While claim 19 includes “at least one projector”, claim 21 does not depend upon claim 19.  Appropriate correction is required.  
Claim 22 at line 1 needs to be changed from “said eye tracker position” to either “a position of said eye tracker” or “said eye tracker’s position” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 23 at line 2 needs to be changed from “said targets” to “targets” to correct a lack of antecedent basis issue.  Compare claim 11 at line 2 sets forth “a calibration target”, however claim 11 does not set forth “targets”.  Appropriate correction is required.  
Claim 24 at lines 1-2 needs to be changed from “the position of at least one target” to “a position of at least one target” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 24 at lines 4-5 needs to be changed from “the spatial arrangement of at least part of the targets” to “a spatial arrangement of at least part of targets” to correct lack of antecedent basis issues.  Appropriate correction is required.  
Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
7.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claims 7-10 are rejected based on nonstatutory double patenting as being anticipated by claims 1-4 of U.S. Patent No. 10,761,601 B2.  
It is clear that all the elements of the application’s claims 7-10 are to be found in claims 1-4 of U.S. Patent No. 10,761,601 B2.  The difference between the application claims and the patent claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus the invention of claims 1-4 of U.S. Patent No. 10,761,601 B2 is in effect a “species” of the “generic” invention of the current application’s claims 7-10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 7-10 are anticipated by claims 1-4 of U.S. Patent No. 10,761,601 B2, they are not patently distinct from claims 1-4 of U.S. Patent No. 10,761,601 B2.  See the below juxtaposition of applicant’s claims 7-10 with claims 1-4 of U.S. Patent No. 10,761,601 B2.
Claim 7 of the present application
Claim 1 of U.S. Patent No. 10,761,601  B2
A system for evaluating a point of gaze of a user on an object, said system comprising:

an eye tracker, comprising: 

at least one eye tracker camera associated with a first 3D coordinate system that is fixed relative to said at least one eye tracker camera;

a light source configured to provide corneal reflection from at least one of said user's eyes; 

and at least one computer; 

at least one positioning camera associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera; and

at least one object, wherein geometrical data of said at least one object is stored in a storage device accessible to the at least one computer;

wherein any combination of said at least one computer is configured to determine:
(a) a gaze line of said user relative to said first 3D coordinate system, based on an image received from said at least one eye tracker camera;
(b) the position of said at least one eye tracker camera relative to said second 3D coordinate system, thereby determining the position of one 3D coordinate system
in the other 3D coordinate system, based on an image received from said at least one positioning camera;
(c) the position of said at least one object relative to said second 3D coordinate system based on said image from
said at least one positioning camera and said stored geometrical data of said at least one object; and
(d) a gaze point calculated as the intersection of said gaze line with a surface of said object in any 3D coordinate system, based on said gaze line in said any 3D coordinate system and at least one position of said at least one object in said any 3D coordinate system.

A system for evaluating a point of gaze of a user on an object, said system comprising:

an eye tracker, comprising: 

at least one eye tracker camera associated with a first 3D coordinate system that is fixed relative to said at least one eye tracker camera;

a light source configured to provide corneal reflection from at least one of said user's eyes; 

and at least one computer; 

at least one positioning camera associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera; and

at least one object, wherein geometrical data of said at least one object is stored in a storage device accessible to the at least one computer;

wherein any combination of said at least one computer is configured to determine:
(a) a gaze line of said user relative to said first 3D coordinate system, based on an image received from said at least one eye tracker camera;
(b) the position of said at least one eye tracker camera relative to said second 3D coordinate system, thereby determining the position of one 3D coordinate system
in the other 3D coordinate system, based on an image received from said at least one positioning camera;
(c) the position of said at least one object relative to said second 3D coordinate system based on said image from
said at least one positioning camera and said stored geometrical data of said at least one object; and
(d) a gaze point calculated as the intersection of said gaze line with a surface of said object in any 3D coordinate system, based on said gaze line in said any 3D coordinate system and said at least one object's position in
said any 3D coordinate system;

wherein a first positioning camera is configured to determine the position of said at least one eye tracker, said
first positioning camera associated with a second coordinate system fixed relative to said first positioning camera; wherein a second positioning camera is configured
to determine the position of said at least one object, said second positioning camera associated with a third coordinate system fixed relative to said second
positioning camera; and wherein the intersection of a gaze line determined by said at least one eye tracker with said at least one object is determined based on a
transformation between said second coordinate system and said third coordinate system.
Claim 8 of the present application
Claim 2 of U.S. Patent No. 10,761,601  B2
The system of claim 7, wherein said at least one object comprises at least two objects; wherein said at least two objects are configured to be arranged in fixed positions relative to each other.
The system of claim 39, wherein said at least one object comprises at least two objects; said at least two objects are configured to be arranged in fixed positions relative to each other.
Claim 9 of the present application
Claim 3 of U.S. Patent No. 10,761,601  B2


The system of claim 7, wherein said at least one object is a monitor, said monitor is configured to display at least one marker.
The system of claim 39, wherein said at least one object is a monitor, said monitor is configured to display at least one marker.


Claim 10 of the present application
Claim 4 of U.S. Patent No. 10,761,601  B2


The system of claim 7, wherein said at least one positioning camera comprises at least two positioning cameras; said at least two positioning cameras are configured to enable determining the position of said at least one object using stereoscopic methods.
The system of claim 39, wherein said at least one positioning camera comprises at least two positioning cameras; said at least two positioning cameras are configured to enable determining the position of said at least one object using stereoscopic methods.


9. 	Claims 11-23 are rejected based on nonstatutory double patenting as being anticipated by claims 5-16 of U.S. Patent No. 10,948,984 B2.  
It is clear that all the elements of the application’s claims 11-23 are to be found in claims 5-16 of U.S. Patent No. 10,948,984 B2.  The difference between the application claims and the patent claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus the invention of claims 5-16 of U.S. Patent No. 10,948,984 B2 is in effect a “species” of the “generic” invention of the current application’s claims 11-23.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 11-23 are anticipated by claims 5-16 of U.S. Patent No. 10,948,984 B2, they are not patently distinct from claims 5-16 of U.S. Patent No. 10,948,984 B2.  See the below juxtaposition of applicant’s claims 11-23 with claims 5-16 of U.S. Patent No. 10,948,984 B2.
Claim 11 of the present application
Claim 5 of U.S. Patent No. 10,948,984 B2
A method for calibrating an eye tracker, said method comprising the steps of: 

drawing the attention of a user to a calibration target;

employing at least one positioning camera and at lest one computer thereby determining the position of said calibration target and an eye tracker coordinate system relative to each other; 

determining calibration parameters of a gaze line, to said calibration target, in a first coordinate system;

repeating the above steps thereby providing a desired part of a gaze range and calibration targets distribution; and storing calibration data.

A method for calibrating an eye tracker, said method comprising the steps of:

drawing the attention of a user to a calibration target;

employing at least one positioning camera and at least one computer thereby determining positions of said calibration target and an eye tracker coordinate system relative to each other;

determining calibration parameters of a gaze line, to said calibration target, in a first coordinate system;

repeating the above steps thereby providing a desired part of a gaze range and calibration targets distribution; and storing calibration data;

wherein after said calibration, an eye tracker position is changed so that at least one target falls in a position, in said gaze range, that did not have a target during said calibration; said method further comprises:
repeating said calibration steps using said at least one target.
Claim 12 of the present application
Claim 6 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein said calibration target comprises at least one LED.
The method of claim 5, wherein said calibration target comprises at least one LED.
Claim 13 of the present application
Claim 7 of U.S. Patent No. 10,948,984 B2


The method of claim 12, wherein drawing the attention of said user comprises turning ON at least one of said at least one LED of a desired target and turning OFF other LEDs of other targets.
The method of claim 6, wherein drawing the attention of said user comprises turning ON at least one of said at least one LED of a desired target and turning OFF other LEDs of other targets.
Claim 14 of the present application
Claim 8 of U.S. Patent No. 10,948,984 B2


The method of claim 12, wherein a target is distinguished by any of an ON/OFF sequence pattern, a color and a shape defined by its at least one LED.
The method of claim 8, wherein a target is distinguished by any of an ON/OFF sequence pattern, a color and a shape defined by its at least one LED.
Claim 15 of the present application
Claim 9 of U.S. Patent No. 10,948,984 B2


The method of claim 14, wherein said shape of a target is determined by an arrangement of said at least one LED constituting said target, said arrangement comprises any of a spatial distribution, an ON/OFF sequence and a color.
The method of claim 8, wherein said shape of a target is determined by an arrangement of said at least one LED constituting said target, said arrangement comprises any of a spatial distribution, an ON/OFF sequence and a color.
Claim 16 of the present application
Claim 10 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein said calibration target comprises items.
The method of claim 5, wherein said calibration target comprises items.
Claim 17 of the present application
Claim 11 of U.S. Patent No. 10,948,984 B2


The method of claim 16, wherein drawing the attention of said user comprises illuminating an item of a desired target.
The method of claim 10, wherein drawing the attention of said user comprises illuminating an item of a desired target.
Claim 18 of the present application
Claim 12 of U.S. Patent No. 10,948,984 B2


The method of claim 16, wherein targets are distinguished by any of an ON/OFF sequence pattern of illumination, a color and a shape.
The method of claim 10, wherein targets are distinguished by any of an ON/OFF sequence pattern of illumination, a color and a shape.
Claim 19 of the present application
Claim 15 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein said target is projected on a substrate using at least one projector.
The method of claim 5, wherein said target is projected on a substrate using at least one projector.
Claim 20 of the present application
Claim 13 of U.S. Patent No. 10,948,984 B2


The method of claim 16, wherein drawing the attention of said user comprises projecting a desired target.

The method of claim 10, wherein drawing the attention of said user comprises projecting a desired target.

Claim 21 of the present application
Claim 14 of U.S. Patent No. 10,948,984 B2


The method of claim 20, wherein targets are distinguished by any of an ON/OFF sequence pattern of the projector, an image color and an image shape.
The method of claim 20, wherein targets are distinguished by any of an ON/OFF sequence pattern of a projector, an image color and an image shape.
Claim 22 of the present application
Claim 5 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein after said calibration, said eye tracker position is changed so that at least one target falls in a position, in said gaze range, that did not have a target during said calibration; said method further comprises: repeating said calibration steps using said at least one target. 
wherein after said calibration, an eye tracker position is changed so that at least one target falls in a position, in said gaze range, that did not have a target during said calibration; said method further comprises: repeating said calibration steps using said at least one target.
Claim 23 of the present application
Claim 16 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein said at least one positioning camera is configured to capture at least a part of said targets.
The method of claim 5, wherein said at least one positioning camera is configured to capture at least a part of said targets.
Claim 24 of the present application
Claim 17 of U.S. Patent No. 10,948,984 B2


The method of claim 11, wherein a computer is configured to determine the position of at least one target that is not captured by said positioning camera, and said eye tracker coordinate system relative to each other, based on at least one image received from said at least one positioning camera and data of the spatial arrangement of at least a part of the targets that includes at least a part of the targets captured by said at least one positioning camera and said at least one target that is not captured by said at least one positioning camera.
wherein a computer is configured to determine a position of at least one target that is not captured by said positioning camera, and said eye tracker coordinate system relative to each other, based on at least one image received from said at least one positioning camera and data of the spatial arrangement of at least a part of the targets that includes at least a part of the targets captured by said at least one positioning camera and said at least one target that is not captured by said at least one positioning camera.


10.	Claim 24 is rejected based on nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,948,984 B2 in view of claim 17 of U.S. Patent No. 10,948,984 B2.
As to claim 24, claim 5 of U.S. Patent No. 10,948,984 B2 discloses the method of claim 11, as applied above.
Claim 5 of U.S. Patent No. 10,948,984 B2 does not expressly disclose wherein a computer is configured to determine the position of at least one target that is not captured by said positioning camera, and said eye tracker coordinate system relative to each other, based on at least one image received from said at least one positioning camera and data of the spatial arrangement of at least a part of the targets that includes at least a part of the targets captured by said at least one positioning camera and said at least one target that is not captured by said at least one positioning camera.
Claim 17 of U.S. Patent No. 10,948,984 B2 discloses wherein a computer is configured to determine the position of at least one target that is not captured by said positioning camera, and said eye tracker coordinate system relative to each other, based on at least one image received from said at least one positioning camera and data of the spatial arrangement of at least a part of the targets that includes at least a part of the targets captured by said at least one positioning camera and said at least one target that is not captured by said at least one positioning camera (see the above table of claims).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Claim 5 of U.S. Patent No. 10,948,984 B2 with Claim 17 of U.S. Patent No. 10,948,984 B2 to provide a method for calibrating an eye tracker that is able to provide an improved calibration (i.e., by calibrating more positions).
11.	Claims 7-8 is rejected based on nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,269,412 B2 in view of claim 4 of U.S. Patent No. 11,269,412 B2.
	As to claim 7, claim 1 of U.S. Patent No. 11,269,412 B2 does not expressly disclose (c) the position of said at least one object relative to said second 3D coordinate system based on said image from said at least one positioning camera and said stored geometrical data of said at least one object.
	Claim 4 of U.S. Patent No. 11,269,412 B2 discloses (c) the position of said at least one object relative to said second 3D coordinate system based on said image from said at least one positioning camera and said stored geometrical data of said at least one object (see the below claim table).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 11,269,412 B2 with claim 4 of U.S. Patent No. 11,269,412 B2 to provide a system for evaluating a point of gaze of a user on an object that is able to more quickly and more accurately determine a gaze line of a user.
Claim 7 of the present application
Claims 1 and 4 of U.S. Patent No. 11,269,412 B2
A system for evaluating a point of gaze of a user on an object, said system comprising:

an eye tracker, comprising: at least one eye tracker camera associated with a first 3D coordinate system that is fixed relative to said at least one eye tracker camera;

a light source configured to provide corneal reflection from at least one of said user's eyes; 

and at least one computer; 

at least one positioning camera associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera; and


at least one object, wherein geometrical data of said at least one object is stored in a storage device accessible to the at least one computer;


wherein any combination of said at least one computer is configured to determine:
(a) a gaze line of said user relative to said first 3D coordinate system, based on an image received from said at least one eye tracker camera;
(b) the position of said at least one eye tracker camera relative to said second 3D coordinate system, thereby determining the position of one 3D coordinate system
in the other 3D coordinate system, based on an image received from said at least one positioning camera;




(c) the position of said at least one object relative to said second 3D coordinate system based on said image from
said at least one positioning camera and said stored geometrical data of said at least one object; and

(d) a gaze point calculated as the intersection of said gaze line with a surface of said object in any 3D coordinate system, based on said gaze line in said any 3D coordinate system and at least one position of said at least one object in said any 3D coordinate system.

Claim 1: A system for evaluating a point of gaze of a user on an object, said system comprising:

Claim 1: at least one an eye tracker camera associated with a first 3D coordinate system that is fixed relative to the at least one eye tracker camera;

Claim 1: at least one light source configured to provide corneal reflection from at least one eye of said user;

Claim 1: and at least one computer;

Claim 1: said at least one positioning camera configured to be associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera; 

Claim 1: at least one object, wherein geometrical data of said at least one object is stored in a storage device accessible to the at least one computer; and

Claim 1: wherein any combination of said at least one computer is configured to determine: 
(a) a gaze line of said user relative to said first 3D coordinate system, based on at least one image received from said at least one eye tracker camera;
(b) a position of said at least one eye tracker camera relative to said second 3D coordinate system, thereby determining the position of one of one of said first and second 3D coordinate systems in the other of said first and second 3D coordinate systems, based on at least one image received from said at least one positioning camera;

Claim 4: a position of said at least one object relative to said second 3D coordinate system based on said image from said at least one positioning camera and said stored geometrical data of said at least one object

Claim 1: (c) a gaze point calculated as an intersection of said gaze line with a surface of said object in any 3D coordinate system, based on said gaze line in said any 3D coordinate system, a position of said at least one object in said any 3D coordinate system and said at least one object’s geometrical data. 
Claim 8 of the present application
Claim 2 of U.S. Patent No. 11,269,412  B2
The system of claim 7, wherein said at least one object comprises at least two objects; wherein said at least two objects are configured to be arranged in fixed positions relative to each other.
The system of claim 1, wherein said at least one object comprises at least two objects; wherein said at least two objects are configured to be arranged in fixed positions relative to each other.
Claim 9 of the present application
Claim 3 of U.S. Patent No. 11,269,412  B2


The system of claim 7, wherein said at least one object is a monitor, said monitor is configured to display at least one marker.



Claim 10 of the present application
Claim 3 of U.S. Patent No. 11,269,412  B2


The system of claim 7, wherein said at least one positioning camera comprises at least two positioning cameras; said at least two positioning cameras are configured to enable determining the position of said at least one object using stereoscopic methods.



12.	Claim 9 is rejected based on nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,269,412 B2 as applied to claim 7 above, in view of U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”).
	As to claim 9, claims 1 and 4 of U.S. Patent No. 11,269,412 B2 does not expressly disclose wherein said at least one object is a monitor, said monitor is configured to display at least one marker.
	Richardson discloses wherein said at least one object(54)(Figs. 1-2; col 3, ln 48-51) is a monitor(54)(Figs. 1-2; col 3, ln 48-51), said monitor(54)(Figs. 1-2; col 3, ln 48-51) is configured to display at least one marker(224, 226, 228, 230)(Fig. 20; Abstract; col 17, ln 5-22, 30-38).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 4 of U.S. Patent No. 11,269,412 B2 with Richardson to provide a system for evaluating a point of gaze of a user on an object that is able to provide input to a display (e.g., a pointer) based on where a user is gazing.
13.	Claim 10 is rejected based on nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,269,412 B2 as applied to claim 7 above, in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”).
As to claim 10, claims 1 and 4 of U.S. Patent No. 11,269,412 B2 does not expressly disclose wherein said at least one positioning camera comprises at least two positioning cameras; said at least two positioning cameras are configured to enable determining the position of said at least one object using stereoscopic methods.
Geisner further discloses wherein said at least one positioning camera(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) comprises at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072); said at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) are configured to enable determining the position of said at least one monitor using stereoscopic methods (FIGs. 2A, 2B: 113; ¶¶0043, 0045, 0072).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 4 of U.S. Patent No. 11,269,412 B2 with Richardson to provide a system for evaluating a point of gaze of a user on an object that more precisely determines a user's perspective of real and virtual objects (¶0033) so as to display virtual content to a user that is optimally aligned with the user's view of the screen.
Claim Rejections – 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 112(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


15.	Claims 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”).  While Lopez was filed 11/13/2015, which is after the 03/23/2015 priority date provided by applicants’ 03/23/2015 provisional application no. 62/136,643, Lopez claims priority to provisional application no. 62/079,871 filed 11/14/2014.  As shown by the enclosed copy of this provisional application, it provides adequate support for the below-cited teachings attributed to Lopez.  
As to claim 11, Lopez discloses a method for calibrating an eye tracker (FIG. 1; ¶¶0002, especially – “systems and methods for adjusting calibration of an eye tracking system during use”, 0030), said method (¶0002, especially – “systems and methods for adjusting calibration of an eye tracking system during use”) comprising the steps of: 
drawing the attention of a user to a calibration target (¶¶0020, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”); 
employing at least one positioning camera and at least one computer thereby determining the position of said calibration target and an eye tracker coordinate system relative to each other (FIG. 1; ¶¶0017-0018, 0023, 0035-0036 and 0039); determining calibration parameters of a gaze line, to said calibration target, in a first coordinate system (¶¶0017-0018, 0039, 0047-0049); repeating the above steps thereby providing a desired part of a gaze range and calibration targets distribution (¶¶0023, 0026-0029, 0039, 0047-0050, 0053-0056 – this discloses calibration steps that are performed automatically while a user interacts with displayed interactive elements.  This includes storing data for multiple gaze captures corresponding to a specific user looking at targets, which is used to recalibrate the eye tracker.  For example, if a user gaze at one of the targets (e.g., a button, a link, etc.) is horizontally and/or vertically offset from the actual location of the target, then a horizontal and/or vertical adjustment is made (i.e., offset(s)) so that a user’s gaze at the target is in sync with the target’s location.  Thus, after a calibration is done for one or more targets for one or more user interface objects such as those shown in figure 6A as “OK” and “BACK”, then calibration may be done for other targets such as those shown in figure 9 as 910A-910G.); and storing calibration data (¶¶0026, 0056-0063).

As to claim 16, Lopez discloses the method of claim 11, as applied above.
Lopez further discloses wherein said calibration target comprises items (¶¶0020, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”).

As to claim 18, Lopez discloses the method of claim 16, as applied above.
Lopez further discloses wherein targets (¶¶0023, 0039, especially – “visual elements…(e.g., targets) to be displayed at particular locations”, 0078, especially – “The three highlighted words indicate interactive elements that are possible targets for the user’s gaze”) are distinguished by any of an ON/OFF sequence pattern of illumination, a color and a shape (¶¶0023, 0073, especially – “shape of the element” and 0077-0078 – displayed targets such as the interactive elements shown in FIG. 9 or the words circled in FIG. 10 have different shapes).
Claim Rejections – 35 USC § 103
16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”).

    PNG
    media_image1.png
    205
    330
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    220
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 1, Richardson discloses a system(60)(Figs. 1-2; col 3, ln 45-47, 63-64) for tracking the location of a point of gaze of a user(50)(Figs. 1-2; col 8, ln 48-50) on at least one screen(52)(Figs. 1-2; col 3, ln 48-51, 56-58; col 4, ln 3; col 8, ln 54-57; col 9, ln 55-67; col 12, ln 21-23), said system(60)(Figs. 1-2; col 3, ln 45-47, 63-64)  comprising:
at least one eye tracker camera(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8) and at least one positioning camera(92)(Figs. 1-2; col 5, ln 32, 41-42, 57-61; col 5, ln 65 to col 6, ln 2), said at least one eye tracker camera(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8) and said at least one positioning camera(92)(Figs. 1-2; col 5, ln 32, 41-42, 57-61; col 5, ln 65 to col 6, ln 2) are configured to be arranged in fixed positions relative to each other (Figs. 1-2; col 5, ln 57-58; col 8, ln 50-62);
at least one light source configured to provide corneal reflection from at least one eye of said user(50)(Figs. 1-2; col 4, ln 3; col 8, ln 62 to col 9, ln 8; col 9, ln 49-50); 
at least one computer(62)(Figs. 1-2; col 3, ln 64 to col 4, ln 5); and 
at least one monitor(54)(FIG. 1; col 3, ln 49-51) comprising a screen(52)(FIG. 1; col 3, ln 49-51), wherein geometrical data of said at least one monitor(54)(Figs. 1, 20; col 3, ln 48-51; col 17, ln 5-22, 30-38) is stored in a storage device accessible to said at least one computer(62)(Figs. 1-2; col 7, ln 3-8; col 17, ln 5-22, 30-38 – inherently storage exists to store the light pattern that is displayed on the screen as controlled by the computer); 
wherein said geometrical data (Figs. 1, 20: 54; col 3, ln 48-51; col 17, ln 5-22, 30-38) comprises data that enables determination of the position of at least one of said at least one screen(52)(Figs. 1-2, 6; col 7, ln 3-15; col 8, ln 8-13, col 17, ln 5-22, 30-38 – inherently storage exists to store the light pattern that is displayed on the screen as controlled by the computer) in a first 3D coordinate system (FIG. 6: Xi, Yi; col 8, ln 8-13); 
wherein any combination of said at least one computer(62)(Figs. 1-2; col 3, ln 64 to col 4, ln 5) is configured to determine(Figs. 1-2: 62; col 3, ln 64 to col 4, ln 5): (a) a gaze point(E)(Fig. 6; col 10, ln 61-62) of said user(50)(Figs. 1-2; col 8, ln 48-50) relative to a second 3D coordinate system(Xf, Yf)(Fig. 6; col 10, ln 35-38), based on at least one image(105)(Figs. 7-8; col 9, ln 44-46, 48-49; col 10, ln 6-14, 19-24, 33-62)  received from said at least one eye tracker camera(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8); (b) the position of said at least one screen(52)(Fig. 1; col 6, ln 37-40; col 8, ln 10) relative to a third 3D coordinate system(Xf, Yf)(Figs. 5-6; col 5, ln 65-67; col 6, ln 5-6, especially – “FIG. 5 represents a typical image received by the screen tracking camera 92 of FIGs. 1 and 2”; col 6, ln 37-40, 52-59; col 7, ln 13-15; col 8, ln 8-13, 18-35), based on an image received from said at least one positioning camera(92)(Figs. 1-2, 5; col 6, ln 5-6; col 8, ln 8-13); (c) a gaze point(E)(Fig. 6; col 10, ln 61-62), based on said at least one screen position (FIGs. 1, 6: 52, A-E; col 9, ln 64-67, col 10, ln 46-60) and said at least one monitor geometrical data(Figs. 1, 20: 54; col 3, ln 48-51; col 9, ln 64-67, col 10, ln 46-60, col 17, ln 5-22, 30-38 – gaze point is determined based on the eye tracking signal and the screen tracking signal in which the screen tracking signal is based on the at least one monitor geometrical data); and (d) the location of said gaze point(E)(Fig. 6; col 10, ln 61-62)  on said at least one screen(52)(FIG. 1; col 10, ln 46-52); wherein any coordinate system of said first(FIG. 6: Xi, Yi; col 8, ln 8-13), second(Xf, Yf)(Fig. 6; col 10, ln 35-38), third(Xf, Yf)(Figs. 5-6; col 5, ln 65-67; col 6, ln 5-6, especially – “FIG. 5 represents a typical image received by the screen tracking camera 92 of FIGs. 1 and 2”; col 6, ln 37-40, 52-59; col 7, ln 13-15; col 8, ln 8-13, 18-35) and fourth(Fig. 9: Xf, Yf; col 11, ln 13-22) 3D coordinate systems may be the same coordinate system as any other of said first, second, third and fourth 3D coordinate systems.
Richardson does not expressly disclose wherein any combination of said at least one computer is configured to determine:
(a) a gaze line of said user relative to a 3D coordinate system, based on at least one image received from said at least one eye tracker camera;
(c) a gaze point calculated as the intersection of said gaze line with the surface of said screen in a fourth 3D coordinate system, based on said gaze line.
Geisner discloses wherein any combination of said at least one computer is configured to determine (FIG. 1A; 8, 196; 306; ¶0086):
(a) a gaze line of said user relative to a 3D coordinate system (¶¶0033-0034, 0072, 0086), based on at least one image received from said at least one eye tracker camera (¶¶0033, 0067, 0072, 0086); 
(c) a gaze point calculated as the intersection of said gaze line with the surface of said object in a 3D coordinate system (¶¶0034, 0072, 0086), based on said gaze line (¶0086).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson with Geisner to provide a system for tracking the location of a point of gaze of a user on at least one screen that more precisely determines a user’s perspective of real and virtual objects (¶0033) so as to display virtual content to a user that is optimally aligned with the user’s view of the screen.

As to claim 3, Richardson and Geisner teach the system of claim 1, as applied above.
Richardson further discloses wherein said at least one monitor(54)(Figs. 1-2; col 3, ln 48-51) is configured to display at least one marker(224, 226, 228, 230)(Fig. 20; Abstract; col 17, ln 5-22, 30-38).

As to claim 4, Richardson and Geisner teach the system of claim 1, as applied above.
Geisner further discloses wherein said at least one positioning camera(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) comprises at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072); said at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) are configured to enable determining the position of said at least one monitor using stereoscopic methods (FIGs. 2A, 2B: 113; ¶¶0043, 0045, 0072).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson and Geisner with Geisner’s further teachings to provide a system for tracking the location of a point of gaze of a user on at least one screen that more precisely determines a user's perspective of real and virtual objects (¶0033) so as to display virtual content to a user that is optimally aligned with the user's view of the screen.

As to claim 6, Richardson and Geisner teach the system of claim 1, as applied above.
Richardson further discloses wherein said at least one of said first (FIG. 6: Xi, Yi; col 8, ln 8-13), second (Fig. 6: Xf, Yf; col 10, ln 35-38), third (Figs. 5-6: Xf, Yf; col 5, ln 65-67; col 6, ln 5-6, especially – “FIG. 5 represents a typical image received by the screen tracking camera 92 of FIGs. 1 and 2”; col 6, ln 37-40, 52-59; col 7, ln 13-15; col 8, ln 8-13, 18-35) and fourth (Fig. 9: Xf, Yf; col 11, ln 13-22) 3D coordinate systems is one of: a. a coordinate system defined relative to one of said at least one eye tracker camera; b. a coordinate system defined relative to one of said at least one positioning camera; and c. a coordinate system defined relative to one of said at least one monitor (FIGs. 1, 6: Xi, Yi, 52, 54; col 8, ln 8-13 – the first coordinate system {Fig. 6: Xi, Yi} is defined relative to the at least one monitor {FIGs. 1, 6: 52, 54, A-D}).
18.	Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”) as applied to claims 11 and 16 above, in view of U.S. Patent Pub. No. 2011/0310238 A1 to Koh et al. (“Koh”).
	As to claim 12, Lopez discloses the method of claim 11, as applied above.
Lopez does not expressly disclose wherein said calibration target comprises at least one LED.
	Koh discloses wherein said calibration target comprises at least one LED(250)(FIGs. 1, 5-6; ¶¶0051-0052 and 0073-0078).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez with Koh to: (i) provide a target that may also be used to detect the location of the display device (¶¶0051-0052); (ii) to provide a target that more readily draws a user’s attention; and (iii) to provide a target that facilitates detection of a user’s full gaze range with respect to the display.

As to claim 17, Lopez discloses the method of claim 16, as applied above.
Lopez does not expressly disclose wherein drawing the attention of said user comprises illuminating an item of a desired target.
Koh discloses wherein drawing the attention of said user comprises illuminating an item of a desired target(250)(FIGs. 1, 5-6; ¶¶0051-0052 and 0073-0078).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez with Koh to: (i) provide a target that may also be used to detect the location of the display device (¶¶0051-0052); (ii) to provide a target that more readily draws a user’s attention; and (iii) to provide a target that facilitates detection of a user’s full gaze range with respect to the display.
18.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”) as applied to claim 11 above, in view of U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”).
As to claim 23, Lopez discloses the method of claim 11, as applied above.
Lopez does not expressly disclose wherein said at least one positioning camera is configured to capture at least a part of said targets.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Richardson discloses wherein said at least one positioning camera(150) is configured to capture at least a part of said displayed image (Figs. 15-16; col 14, ln 41-45; col 15, ln 10-22).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez with Richardson (i.e., to modify Lopez disclosure of a displayed image that includes targets so that they may be captured by the at least one position camera) to provide a method for calibrating an eye tracker that: (i) facilitates accurately mapping of a user’s gaze to displayed targets; and (ii) facilitates cost savings by mapping of a user’s gaze to displayed targets using just one camera.
20.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”) as applied to claims 11 and 16 above, in view of U.S. Patent Pub. No. 2016/0018888 A1 to Buford.
As to claim 19, Lopez discloses the method of claim 11, as applied above.
Lopez further discloses wherein said target (¶¶0020, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”) is displayed on a substrate (FIG. 1; ¶¶0030, 0035 – this discloses a computing device {FIG. 1: 102}, that may be for example a t.v., a head-mounted display, etc., which has a display surface/substrate that displays targets to a user.).
Lopez does not expressly disclose wherein said target is projected on a substrate using at least one projector.
Buford discloses wherein said target is projected on a substrate using at least one projector (Fig. 1: 122; ¶¶0032, especially – “content displayed on display 122”, 0033, especially – “where the first user is looking on display 122” and 0039, especially – “Display 122 comprises…a front or rear projection display” – this discloses a front or rear projection display each of which displays content, which may be gazed at by a user, by projecting an image onto a display surface/substrate).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez with Buford to provide a method for calibrating an eye tracker that displays targets that are bright, high quality images, which makes it easier for a user to view the targets.

As to claim 20, Lopez discloses the method of claim 16, as applied above.
Lopez further discloses wherein drawing the attention of said user comprises displaying a desired target (¶¶0020, 0023, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”, 0077, 0078).
Lopez does not expressly disclose projecting a desired target.
Buford discloses projecting a desired target (Fig. 1: 122; ¶¶0032, especially – “content displayed on display 122”, 0033, especially – “where the first user is looking on display 122” and 0039, especially – “Display 122 comprises…a front or rear projection display” – this discloses a front or rear projection display each of which displays content, which may be gazed at by a user, by projecting an image onto a display surface/substrate).
The motivation to combine Buford is set forth above for claim 19.

As to claim 21, Lopez and Buford teach the method of claim 20, as applied above.
Lopez further discloses wherein targets (¶¶0023, 0039, especially – “visual elements…(e.g., targets) to be displayed at particular locations”, 0078, especially – “The three highlighted words indicate interactive elements that are possible targets for the user’s gaze”) are distinguished by any of an ON/OFF sequence pattern of the projector, an image color and an image shape (¶¶0023, 0073, especially – “shape of the element” and 0077-0078 – displayed targets such as the interactive elements shown in FIG. 9 or the words circled in FIG. 10 have different shapes).
21.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”) as applied to claim 1 above, in view of Japan Patent Pub No. 2012-047945 A to Kida et al. (“Kida”).
As to claim 2, Richardson and Geisner teach the system of claim 1, as applied above.
Richardson and Geisner do not expressly disclose wherein said at least one screen comprises at least two screens; said at least two screens are configured to be arranged in fixed positions relative to each other.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Kida discloses wherein said at least one screen(<1>-<4>)(FIG. 1; ¶0013) comprises at least two screens(<1>-<4>)(FIG. 1; ¶0013); said at least two screens(<1>-<4>)(FIG. 1; ¶0013) are configured to be arranged in fixed positions relative to each other(<1>-<4>)(FIG. 1; ¶0013).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson and Geisner with Kida to provide a system for tracking the location of a point of gaze of a user on at least one screen that is able to display more content (e.g., simultaneously displaying different images) and/or larger images of content to a user.
22.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”) as applied to claim 1 above, in view of U.S. Patent No. 6,573,913 B1 to Butler et al. (“Butler”).
As to claim 5, Richardson and Geisner teach the system of claim 1, as applied above.
Richardson and Geisner do not expressly disclose wherein said at least one monitor comprises at least two monitors; said at least two monitors can be arranged in any positions relative to each other, said arranged positions can be changed.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
         
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Butler discloses wherein said at least one monitor(330, 332)(FIGs. 3-4; col 1, ln 65 to col 2, ln 5) comprises at least two monitors(330, 332)(FIGs. 3-4; col 1, ln 65 to col 2, ln 5); said at least two monitors can be arranged in any positions relative to each other(330, 332)(FIGs. 3-4; col 1, ln 65 to col 2, ln 5 – monitors 330 and 332 inherently can be arranged in any positions relative to each other that can be changed), said arranged positions can be changed(330, 332)(FIGs. 3-4; col 1, ln 65 to col 2, ln 5 – monitors 330 and 332 inherently can be arranged in any positions relative to each other that can be changed).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson and Geisner with Butler to provide a system for evaluating a point of gaze of a user on an object that allows a user to view content more comfortable (i.e., over a larger display area).
23.	Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. 2015/0243036 A1 to Hoffmann et al. in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”).
As to claim 7, Richardson discloses a system(60)(Figs. 1-2; col 3, ln 45-47, 63-64) for evaluating a point of gaze of a user(50)(Figs. 1-2; col 8, ln 48-50) on an object(54)(Figs. 1-2; col 3, ln 48-51, 56-58; col 4, ln 3; col 8, ln 54-57; col 9, ln 55-67; col 12, ln 21-23), said system(60)(Figs. 1-2; col 3, ln 45-47, 63-64) comprising: 
an eye tracker(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8), comprising: at least one eye tracker camera(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8) associated with a first 3D coordinate system (Fig. 6: Xf, Yf; col 10, ln 35-38); a light source configured to provide corneal reflection from at least one eye of said user(50)(Figs. 1-2; col 4, ln 3; col 8, ln 48-50, col 8, ln 62 to col 9, ln 8; col 9, ln 49-50); 
and at least one computer(62)(Figs. 1-2; col 3, ln 64 to col 4, ln 5);
at least one positioning camera(92)(Figs. 1-2; col 5, ln 32, 41-42, 57-61; col 5, ln 65 to col 6, ln 2) associated with a second 3D coordinate system (Fig. 6: Xi, Yi; col 6, ln 58-59; col 7, ln 25-30; col 8, ln 19-21); and at least one object(54)(Figs. 1-2; col 3, ln 48-51, 56-58; col 4, ln 3; col 8, ln 54-57; col 9, ln 55-67; col 12, ln 21-23), wherein geometrical data of said at least one object(54)(Fig. 20; col 3, ln 48-51; col 17, ln 5-22, 30-38) is stored in a storage device accessible to the at least one computer(62)(Figs. 1-2; col 7, ln 3-8; col 17, ln 5-22, 30-38 – inherently storage exists to store the light pattern that is displayed on the screen as controlled by the computer); 
wherein any combination of said at least one computer(62)(Figs. 1-2; col 3, ln 64 to col 4, ln 5) is configured to determine (Figs. 1-2: 62; col 3, ln 64 to col 4, ln 5):
(a) a gaze point(E)(Fig. 6; col 10, ln 61-62) of said user(50)(Figs. 1-2; col 8, ln 48-50) relative to said first 3D coordinate system (Fig. 6: Xf, Yf; col 10, ln 35-38), based on an image(105)(Figs. 7-8; col 9, ln 44-46, 48-49; col 10, ln 6-14, 19-24, 33-62) received from said at least one eye tracker camera(102)(Figs. 1-2; col 8, ln 43 to col 9, ln 8);
(c) the position of said at least one object(54)(Figs. 1-2; col 3, ln 48-51) relative to said second 3D coordinate system (Fig. 6: Xi, Yi; col 7, ln 18-24) based on said image from said at least one positioning camera(92)(Figs. 1-2; col 5, ln 65-67) and said stored geometrical data of said at least one object(92)(Figs. 1-2; col 5, ln 65-67).
Richardson does not expressly disclose at least one eye tracker camera associated with a first 3D coordinate system that is fixed relative to said at least one eye tracker camera; at least one positioning camera associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera;
wherein any combination of said at least one computer is configured to determine:
(a) a gaze line of said user relative to said first 3D coordinate system, based on an image received from said at least one eye tracker camera;
(b) the position of said at least one eye tracker camera relative to said second 3D coordinate system, thereby determining the position of one 3D coordinate system in the other 3D coordinate system, based on an image received from said at least one positioning camera; and
(d) a gaze point calculated as the intersection of said gaze line with a surface of said object in any 3D coordinate system, based on said gaze line in said any 3D coordinate system and at least one position of said at least one object in said any 3D coordinate system.
Hoffmann discloses at least one eye tracker sensor associated with a first 3D coordinate system that is fixed relative to the at least one eye tracker sensor (¶¶0004-0005, 0116, especially – “the coordinate system of a head mounted eye tracker which moves together with the head of the subject”, 0117, especially – “Also preferably the head tracker coordinate system is time invariant”, 0163, 0169); at least one positioning camera associated with a second 3D coordinate system that is fixed relative to said at least one positioning camera (¶¶ 0115, 0116, especially – “It is represented in a ‘reference coordinate system’.  The reference coordinate system is time invariant and static”, 0117, 0122, 0169); wherein any combination of said at least one computer is configured (¶0169) to determine: (b) the position of said at least one eye tracker sensor relative to said second 3D coordinate system (¶0117), thereby determining the position of one 3D coordinate system in the other 3D coordinate system, based on an image received from said at least one positioning camera (¶¶0113], [0115], [0117], [0122]).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson with Hoffman to provide a system for evaluating a point of gaze of a user on an object that is able to determine where on the screen a user is looking at a given point in time more accurately and using less processing.
.Geisner discloses wherein any combination of said at least one computer is configured to determine (FIG. 1A: 8, 196, 306; ¶0086):
(a) a gaze line of said user relative to said first 3D coordinate system (¶¶0033-0034, 0072, 0086), based on an image received from said at least one eye tracker camera (¶¶0033, 0067, 0072, 0086);
(d) a gaze point calculated as the intersection of said gaze line with a surface of said object in any 3D coordinate system (¶¶0034, 0072, 0086), based on said gaze line in said any 3D coordinate system (¶¶0034, 0072, 0086) and at least one position of said at least one object in said any 3D coordinate system (¶¶0032-0033, 0041, 0086).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson and Hoffman with Geisner to provide a system for evaluating a point of gaze of a user on an object that more precisely determines a user’s perspective of real and virtual objects (¶0033) so as to display virtual content to a user that is optimally aligned with the user’s view of the screen.

As to claim 9, Richardson, Hoffman and Geisner teach the system of claim 7, as applied above.
Richardson further discloses wherein said at least one object(54)(Figs. 1-2; col 3, ln 48-51) is a monitor(54)(Figs. 1-2; col 3, ln 48-51), said monitor(54)(Figs. 1-2; col 3, ln 48-51) is configured to display at least one marker(224, 226, 228, 230)(Fig. 20; Abstract; col 17, ln 5-22, 30-38).

As to claim 10, Richardson, Hoffman and Geisner teach the system of claim 7, as applied above.
Geisner further discloses wherein said at least one positioning camera (113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) comprises at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072); said at least two positioning cameras(113)(FIGs. 2A, 2B; ¶¶0043, 0045, 0072) are configured to enable determining the position of said at least one object using stereoscopic methods (FIGs. 2A, 2B: 113; ¶¶0043, 0045, 0072).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson, Hoffman and Geisner with Geisner’s further teachings to provide a system for tracking the location of a point of gaze of a user on at least one screen that more precisely determines a user's perspective of real and virtual objects (¶0033) so as to display virtual content to a user that is optimally aligned with the user's view of the screen.
24.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”) in view of U.S. Patent Pub. No. 2011/0310238 A1 to Koh et al. (“Koh”) as applied to claim 12 above, in view of U.S. Patent No. 4,720,189 A to Heynen et al. (“Heynen”).
As to claim 13, Lopez and Koh teach the method of claim 12, as applied above.
Koh further discloses wherein drawing the attention of said user comprises at least one of said at least one LED of a desired target(250)(FIGs. 1, 5-6; ¶¶0051-0052 and 0073-0078).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez and Koh with Koh’s  further teachings to: (i) provide a target that may also be used to detect the location of the display device (¶¶0051-0052); (ii) to provide a target that more readily draws a user’s attention; and (iii) to provide a target that facilitates detection of a user’s full gaze range with respect to the display.
Lopez and Koh do not expressly disclose wherein drawing the attention of said user comprises turning ON at least one of said at least one LED of a desired target and turning OFF other LEDs of other targets.
Heynen discloses wherein drawing the attention of said user comprises turning ON at least one of said at least one light of a desired target and turning OFF the other lights of other targets (col 4, ln 37-44).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez and Koh with Heynen to provide a method for calibrating an eye tracker that calibrates the full range of the display by having a user focus on each of the LEDs at the four corners of the display.

As to claim 14, Lopez and Koh teach the method of claim 12, as applied above.
Koh further discloses wherein a target is at least one LED(250)(FIGs. 1, 5-6; ¶¶0051-0052 and 0073-0078).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez and Koh with Koh’s  further teachings to: (i) provide a target that may also be used to detect the location of the display device (¶¶0051-0052); (ii) to provide a target that more readily draws a user’s attention; and (iii) to provide a target that facilitates detection of a user’s full gaze range with respect to the display.
Lopez and Koh do not expressly disclose wherein a target is distinguished by any of an ON/OFF sequence pattern, a color and a shape defined by its at least one LED.
Heynen discloses wherein a target is distinguished by any of an ON/OFF sequence pattern (col 4, ln 37-44), a color and a shape defined by its at least one light (col 4, ln 37-44).
The motivation to combine Heynen is set forth above for claim 13.

As to claim 15, Lopez, Koh and Heynen teach the method of claim 14, as applied above.
Lopez, Koh and Heynen further teach wherein said shape of a target is determined by an arrangement of said at least one LED constituting said target (Lopez: ¶¶0020, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”; Koh: FIGs. 1, 5-6: 250; ¶¶0051-0052 and 0073-0078), said arrangement comprises any of a spatial distribution(Lopez: ¶¶0020, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”; Koh: FIGs. 1, 5-6: 250; ¶¶0051-0052 and 0073-0078), an ON/OFF sequence(Lopez: ¶¶0020, 0029, 0039, especially – “The calibration module 210 may also create visual elements for a user to interact with (e.g., to look at), causing the elements (e.g., targets) to be displayed at particular locations”; Koh: FIGs. 1, 5-6: 250; ¶¶0051-0052 and 0073-0078; Heynen: col 4, ln 37-44) and a color.
The motivation to combine the additional teachings of Koh is for the same reason set forth above for claim 12, and the motivation to combine the additional teachings of Heynen is for the same reason set forth above for claim 13.
25.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al. (“Lopez”) as applied to claim 11, in view of U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. No. 2012/0272179 A1 to Stafford.
As to claim 22, Lopez discloses the method of claim 11, as applied above.
Lopez discloses wherein after said calibration (¶¶0023, 0026-0029, 0039, 0047-0050, 0053-0056 – this discloses calibration steps that are performed automatically while a user interacts with displayed interactive elements.  This includes storing data for multiple gaze captures corresponding to a specific user looking at targets, which is used to recalibrate the eye tracker.  For example, if a user gaze at one of the targets (e.g., a button, a link, etc.) is horizontally and/or vertically offset from the actual location of the target, then a horizontal and/or vertical adjustment is made (i.e., offset(s)) so that a user’s gaze at the target is in sync with the target’s location.  Thus, after a calibration is done for one or more targets for one or more user interface objects such as those shown in figure 6A as “OK” and “BACK”, then calibration may be done for other targets such as those shown in figure 9 as 910A-910G.); said method further comprises: repeating said calibration process using another target (¶¶0023, 0026-0029, 0039, 0047-0050, 0053-0056 – this discloses calibration steps that are performed automatically while a user interacts with displayed interactive elements.  This includes storing data for multiple gaze captures corresponding to a specific user looking at targets, which is used to recalibrate the eye tracker.  For example, if a user gaze at one of the targets (e.g., a button, a link, etc.) is horizontally and/or vertically offset from the actual location of the target, then a horizontal and/or vertical adjustment is made (i.e., offset(s)) so that a user’s gaze at the target is in sync with the target’s location.  Thus, after a calibration is done for one or more targets for one or more user interface objects such as those shown in figure 6A as “OK” and “BACK”, then calibration may be done for other targets such as those shown in figure 9 as 910A-910G.).
Lopez does not expressly state wherein after said calibration, said eye tracker position is changed so that at least one target falls in a position, in said gaze range, that did not have a target during said calibration; said method further comprises: repeating said calibration process using said at least one target.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Richardson discloses wherein after said calibration, said eye tracker(102, 150) position is changed so that at least one target(176) is in a position, in said gaze range (Figs. 1 and 15; col 6, ln 5-11; col 11, ln 51-67; col 12, ln 46-55; col 14, ln 58 to col 15, ln 9 – this discloses having a user gaze at a mark displayed at the center of the screen {Fig. 1: 52/54} and having software make adjustments so that a user’s gaze position is calibrated to equal the center of the screen {Fig. 1: 52/54}.  After this calibration is performed, a user using the eye tracker {Figs. 1-2: 102} may change his/her distance and/or orientation with respect to the display’s screen {Figs. 1-2: 52/54}.  If this change is substantial then a calibration procedure is carried out in which the user looks at a trace that scans the four edges of the screen {Figs 1-2: 52}.  See also Fig. 15 in which one camera is used for both eye tracking and display tracking).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez with Richardson to provide a method for calibrating an eye tracker that: (i) facilitates accurately mapping of a user’s gaze to displayed targets; and (ii) facilitates cost savings by mapping of a user’s gaze to displayed targets using just one camera.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Stafford discloses a large display (Fig. 2B; ¶0044).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lopez and Richardson with Stafford to provide a method for calibrating an eye tracker that makes it easier for a user to view displayed targets (i.e., by having more display area making it possible to magnify the displayed targets).
To clarify, Lopez, Richardson and Stafford teach wherein after said calibration, said eye tracker position is changed so that at least one target falls in a position, in said gaze range, that did not have a target during said calibration; said method further comprises: repeating said calibration process using said at least one target, given that Lopez’s displayed targets would be extended over multiple areas of one large screen that would be viewable within the gaze range of Richardson’s eye tracker as a user moves his or her head to bring them within range.
26.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,373,961 B1 to Richardson et al. (“Richardson”) in view of U.S. Patent Pub. 2015/0243036 A1 to Hoffmann et al. in view of U.S. Patent Pub. No. 2013/0095924 A1 to Geisner et al. (“Geisner”) as applied to claim 7 above, in view of Japan Patent Pub No. 2012-047945 A to Kida et al. (“Kida”).
As to claim 8, Richardson, Hoffman and Geisner teach the system of claim 7, as applied above.
Richardson, Hoffman and Geisner do not expressly disclose wherein said at least one object comprises at least two objects; wherein said at least two objects are configured to be arranged in fixed positions relative to each other.
Kida discloses wherein said at least one object(<1>-<4>)(FIG. 1; ¶0013) comprises at least two objects(<1>-<4>)(FIG. 1; ¶0013); said at least two objects(<1>-<4>)(FIG. 1; ¶0013) are configured to be arranged in fixed positions relative to each other(<1>-<4>)(FIG. 1; ¶0013).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Richardson, Hoffman and Geisner with Kida to provide a system for evaluating a point of gaze of a user on an object that is able to display more content (e.g., simultaneously displaying different images) and/or larger images of content to a user.
Potentially Allowable Subject Matter
27.	In the event that the above objections pertaining to claim 24 are overcome, then it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
28.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
    
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

	Dependent claim 24 identifies the distinct features: “wherein a computer(Fig. 4: 130) is configured to determine the position of at least one target(Fig. 4: one or more of 334) that is not captured by said positioning camera(Fig. 4: 416), and said eye tracker coordinate system(Fig. 1A: 144) relative to each other, based on at least one image received from said at least one positioning camera(Fig. 4: 116, 416) and data of the spatial arrangement of at least a part of the targets(Fig. 4: some of 334) that includes at least a part of the targets(Fig. 4: some of 334) captured by said at least one positioning camera(Fig. 4: 116, 416) and said at least one target(Fig. 4: one or more of 334) that is not captured by said at least one positioning camera(Fig. 4: 116, 416)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0139665 A1 to Lopez et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	Lopez discloses claim 11 from which claim 24 depends but does not teach the above underlined limitations.
Other Relevant Prior Art
29.	Other relevant prior art includes:

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(i)	U.S. Patent Pub. No. 2015/0085251 A1 to Larsen discloses an eye tracking camera(412)(FIG. 4; ¶0063) configured to be in a fixed relative to a display tracking camera(440)(FIG. 4; ¶0064).
(ii)	U.S. Patent Pub. No. 2004/0196433 A1 to Durnell discloses an eye tracking camera and a scene camera both mounted on a head mounted display (¶0044).
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692